Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-64 are pending.

Election/Restrictions
Applicant’s election of Group I, subcombination 1k, in the reply filed on 9/16/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-25, 27-38, 41-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/21.  It is further noted that applicant specifically elected Group I, subcombination 1k, which would include only claims 1, 26, 39-40.  Applicants’ comment on the claims being encompassed by their election being “claims 1-16” appears to be erroneous and is not supported.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 26, 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
(a) Claim 1, line 10 reference to “and/or” is considered indefinite as the language “at least one of” requires at least one, but not necessarily both conditions to be met, while the language “and/or” would include both conditions to be met, thus rendering the claim as misdescriptive.
Dependent claims 26, 39-40 are considered to inherit the indefiniteness of claim 1 and are thus rejected under the same grounds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schadow et al. (USPGPUB 20190034679)(hereinafter “Schadow”).
For claim 1, Schadow is considered to teach, as shown in at least FIGs. 1-2, a site supervisor system 10 for use at a construction site, comprising a biometric-based identification device, e.g., 18, 24, for capturing a biometric data from an individual 20 (para [0034]); processing logic, e.g., by processor 38, configured for: analyzing the biometric data of the individual to determine the identity of the individual; based on the analyzing, determining that the individual is permitted access to at least a portion of the construction site, e.g., display unit 42 indicates green (full  .
Claim(s) 1, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherry et al. (USPGPUB 2013/0290154)(hereinafter “Cherry”).  
For claim 1, Cherry is considered to teach, as shown in at least FIGs. 1, 7F a site supervisor system for use at a construction site, comprising a biometric-based identification device, e.g., camera, fingerprint reader (not shown, refer to para [0091]), for capturing a biometric data from an individual; processing logic (see para [0036]), e.g., by steps 772-784, configured for: analyzing the biometric data of the individual to determine the identity of the individual (step 780); based on the analyzing, determining that the individual is permitted access to at least a portion of the construction site, e.g., (para [0093]); or determining that the individual is not permitted access to at least a portion of the construction site and at least one of triggering an alarm, or sending a notification to a predetermined party (see para [0093], e.g., “If a match does not exist, then at step 782, the time manager server directs an alert message on a supervisor's mobile device, alerting the supervisor that an issue exists with employee check-in”; and a storage, e.g., database 102 for storing information and/or computer program instructions, e.g., data processing device having memory (see para [0036];[claim 18]; para [0040]).
As per claim 26, Cherry further discloses a weather station and/or interface for collecting and providing weather information (see para [0050], [0086]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Schadow or Cherry) in view of Curry (USPGPUB 2009/0292470).  For a description of Schadow and Cherry, see the rejections, supra.
For claim 39, neither Schadow nor Cherry disclose wherein weather conditions are consulted in granting or denying access to the individual to the construction site, however, Curry, in the same field of endeavor of construction site monitoring, teaches monitoring weather conditions at a construction site (FIG. 1) and after evaluating the data, determines that day’s operation at the construction site, i.e., at step 21, work day or shut down (see para [0054].  The construction site may employ one or more weather stations to collect data on each construction site (see para [0054]).  Curry further teaches that an onsite inspection is required with 0.75” of rainfall/precipitation within a 24 hour period at the sample point (para [0038]).  From these teachings, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have evaluated weather conditions into restriction/allowing access to a worker into the construction site (for either of Schadow or 
Similarly for claim 40, curry further describes recordation of weather and other data for meeting budgets and/or time constraints for completion of the job (see para [0028]; [0059]).  From these teachings, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the aforementioned weather data to the systems of either Schadow or Cherry, for the purpose of preventing accidents on the job and/or to provide data to show unscheduled weather delays, as suggested by Curry.
It is noted that claim 26 is encompassed/rejected under this heading in view of Schadow, for similar rationale as provided for claim 39, 40, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
October 21, 2021